DETAILED ACTION
This action is responsive to the following communication: The amendment filed on 01/03/2022.  This action is made final.
Claims 1-2, 4-11, 14-19 are pending in the case.  Claims 1 and 10 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claims for the benefit of U.S. Patent application No. 14/886067 (now U.S. Patent No. 10,789,285) which is a divisional of U.S. application No. 14/668,228 (now U.S. Patent No. 10,719,149) which claims the benefit of U.S. Application No. 61/970,338 filed on March 25, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 4-11, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim as shown in the below table of U. S. Patent No. 10,789,285 (hereinafter “285) in view of Beaumier et al. (US 2011/0283236 A1).

Instant Application 17/029,619
Patent No. “285
Claim 1. A digital jukebox device, comprising: 

- a display device; and 
- processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to control the digital jukebox device to at least output to the display device a user interface, the user interface being configured to present a search screen that at least: 
+ enables a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis, and





--wherein search results are displayed as entries along respective axes of a plurality of axes in said screen area (~first and second axes}, each said axis having the search results arranged according to a respectively different order, 














-- wherein (a) a self-update to the search screen that causes an entry to be removed 
 

- a display device; and 
- processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to control the digital jukebox device to at least output to the display device a user interface, the user interface being configured to present a search screen that at least: 

+ enables a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis, and
 

-- wherein: (1) in the first mode the results are oriented along first and second axes that are different from one another but are displayed at the same time on the same screen of the display device, the first axis including only song-based search results, the second axis including only artist-based search results, and each of the first and second axes having a portion of the results automatically arranged in alphabetical order and another portion of the results automatically arranged in a non-alphabetical order; and 
--(2) in the second mode the results are oriented along the first and second axes with both axes displaying a same one of either only song-based search results or only artist-based search results
[from claim 2] wherein search results are displayed as entries along their respective axes, each said axis being individually scrollable to facilitate the display of all such entries oriented therealong if such entries cannot be displayed at one time;
[from claim 5] The digital jukebox device of claim 2, wherein a self-update to the search screen that cause an entry to be removed from one or both of the axes leave any remaining entries in place along their respective axes.

Claim 5
Claim 6
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10
Claim 17
Claim 11
Claim 17
Claim 14
Claim 19
Claim 15
Claim 20
Claim 16
Claim 21
Claim 17
Claim 22
Claim 18
Claim 23
Claim 19
Claim 24


As seen in the above table, the claims of the ‘285 patent contain every element of claims 1-2, 4-11, 14-19 of the instant application except for these limitations: “wherein the search screen, before any search criteria is entered, displays a search term entry panel and advertising in a screen area above the search term entry panel; the search results are displayed as entries along respective axes of a plurality of axes in said screen area above the displayed search term Beaumier provides a suggestion to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the features of: the search screen, before any search criteria is entered, displays a search term entry panel and advertising in a screen area above the search term entry panel (see Fig. 8b and ¶ 0088; advertising 810 is displayed above the text-based search area 818 before any search queries is entered); the search results are displayed as entries along respective axes of a plurality of axes in said screen area above the displayed search term entry panel (see Fig. 20a illustrates the search results are displayed above the text-based search area) and the number of axes being displayed being controllable using one or more buttons displayed in said screen area (see Fig. 7 and ¶ 0076; artists can be moved up and down to control inward and outward movement, respectively, and albums can be moved left or right to control card shuffle like arrangement shown in Fig. 7; the albums displayed may updated with the selection of an artist.  Fig. 21 and ¶ 0119; playlist reveal example shows upcoming song titles and artist names). One skill in the art would have modified the user interface of claim 5 of the ‘285 patent to include the display arrangement as suggested by Beaumier to provide access to media content to improve user interfaces for the jukebox system (Beaumier: see ¶ 0002).


Claim Rejections - 35 USC § 112
Applicant’s amendment filed on 01/03/2022 corrects the previous rejections; therefore, the previous rejections are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 14-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the number" in line 14 (i.e., of claim 1).  There is insufficient antecedent basis for this limitation in the claim.  
The dependent claims are rejected as incorporating the deficiency of the claim upon which they depend.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumier et al. (US 2011/0283236 A1; hereinafter as Beaumier) in view of Arrouye et al. (US 2005/0289109 A1; hereinafter as Arrouye) further in view of Ockene et al. (US 2010/0108125 A1; hereinafter as Ockene) and Jaros et al. (US 2014/0164913 A1; hereinafter as Jaros).

As to claim 1, Beaumier teaches:
A digital jukebox device (see Fig. 2 and ¶ 0052, 0080), comprising: 
a display device (see Fig. 2 and ¶ 0052, 0080; display 18); and 
processing resources including at least one hardware processor  and a memory coupled to the at least one hardware processor (see ¶ 0053, 0080; microprocessors, CPU and audio DSP and memory, hard drive), the processing resources being configured to control the digital jukebox device to at least output to the display device a user interface (see ¶ 0057, 0080; user interface for exploring and browsing media content using a touch-screen), the user interface being configured to present a search screen (see Fig. 20a and ¶¶ 0060, 0114) that at least: 
enables a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis (see Fig. 20a and ¶¶ 0060, 0114; the GUI illustrates in Fig. 20a enables the user to search for albums, songs, artist.  ¶ 0119 discloses pay for play scheme), wherein the search screen, before any search criteria is entered, displays a search term entry panel and advertising in a screen area above the search term entry panel (see Fig. 8b and ¶ 0088; advertising 810 is displayed above the text-based search area 818 before any search queries is entered) and 
updates with results in response to characters entered as search criteria is inputted (see Fig. 20a and ¶ 0114; the screen is updated with the result as search criteria ‘AL' is inputted), wherein search results are displayed as entries along respective axes of a plurality of axes in said screen area above the displayed search term entry panel (see Fig. 20a and ¶ 0114; the screen is updated with the result displayed along a horizontal axes as search for a particular artist such as ‘AL' is inputted.  Fig. 20a illustrates the search results are displayed above the text-based search area) and the number of axes being displayed being controllable using one or more buttons displayed in said screen area (see Fig. 7 and ¶ 0076; artists can be moved up and down to control inward and outward movement, respectively, and albums can be moved left or right to control card shuffle like arrangement shown in Fig. 7; .
Beaumier does not explicitly disclose: self-updates with results in response to each character entered as search criteria is inputted and each said axis having the search results arranged according to a respectively different order and the number of axes being displayed being controllable using one or more buttons displayed in said screen area, wherein a self-update to the search screen that causes an entry to be removed from at least one of the axes causes the respective axis or axes to include an empty space.
In the same field of endeavor as the claimed invention (i.e., graphical user interface for searching), Arrouye discloses a digital device (see ¶ 0075) and a method (see ¶ 0078) comprising a search user interface (see Fig. 7E and ¶ 0092; search query entry box 709 and search result display 705) that at least:
enables a user to input search criteria (see Fig. 7E and ¶ 0092; search query entry box 709); and
self-updates with results in response to each character entered as search criteria is inputted (see Figs. 12A-12B and ¶ 0105; these results may be shown dynamically as the user enters search parameters {~character}.  ¶ 0135; The results may appear as a user enters characters in the search entry field 3807), wherein search results are displayed as entries along respective axes (see Fig. 15B and ¶ 0123; the hits or matches are grouped into categories such as categories 1511 and 1513 {~axes}), each said axis having the search results arranged according to a respectively order (see Fig. 11C and ¶ 0102; “sort by” 1114) and the number of axes being displayed being controllable using one or more buttons displayed in said screen area (see Fig. 16A; “group by”), wherein a self-update to the search screen that causes an entry to be removed from at least one of the axes causes the respective axis or axes to include an empty space (see ¶ 0007, 0015; the list is grouped by categories {~axes} and the number of items within each category is also limited to less than the system begins performing the search and begins displaying the results of the search as the user types text into a text entry field such as the text entry field 1507, the search results are organized by categories {~axes} and are displayed as a short list which is intentionally abbreviated in order to present only a selected number of the most relevant matches or hits, where each axes {categories 1511, 1513} are illustrated in Fig. 15A as single non-scrolling screen.  See Fig. 15D illustrates axes “PDF Documents” do not shrink in size even having blank space at the end of the group).
Beaumier teaches a search user interface for jukebox system configured to allow the user to search for media content.  Arrouye teaches a similar search user interface configured to allow the user to search for media content.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search user interface disclosed in Beaumier to include the dynamically updated search result as the search criteria is inputted as suggested by Arrouye so that the results can be dynamically updated or self-updated as search criteria is inputted as claimed.  One of ordinary skill in the art would have recognized that using the dynamically updated result in place of the updated result were predictable because Arrouye suggests that the search can be shown dynamically as the user enters search parameters or shown after the user instructed the system to perform the search (Arrouye: see ¶ 0105); thus, provide an enhanced search user interface in the jukebox of Beaumier.
Beaumier further discloses that each said axis having the search results arranged according to a respectively different order (see ¶¶ 0081, 0171; items are arranged alphabetically along a first axis and chronologically along a second axis).  
Alternatively, Ockene is relied upon for teaching this limitation.  Specifically, Ockene discloses a digital device (see ¶ 0035) and a method (see ¶ 0004) comprising a search user interface (see Figs. 3-4 and ¶¶ 0075-0076; searching) configured to present search results as each said axis having the search results arranged according to a respectively different order (see ¶ 0065; each group {~axis} of digital images may be sorted according to different criteria.  For example, a user may select a first group of digital images and may indicate that the first group is to be sorted by a first criteria, such as a captured date, or other criteria.  The user then may select a second group of digital images and may indicate that the second group is to be sorted by a second criteria).
Beaumier teaches a search user interface for jukebox system configured to allow the user to search for media content.  Ockene similarly teach a search user interface configured to allow the user to search for media item.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search user interface of Beaumier and Arrouye to include the feature of using different sorting criteria for different groups of items as suggested by Ockene so that the results that are arranged in the first and second axes can be automatically arranged in different orders as claimed.  As suggested by Ockene, one of ordinary skill in the art would have been motivated to make such a combination to make it easy to find items of interest (Ockene: see ¶ 0002).
Beaumier and Arrouye do not teach include an empty space in place of the removed entry.  However, this feature is disclosed by Jaros.  Specifically, Jaros discloses a search user interface (see Fig. 1 and ¶ 0045; a user may enter a query such as ‘boots in the text entry field 106.  ¶ 0040; search for a song) comprising a self-update to that causes an entry to be removed from at least one of the axes causes the respective axis or axes to include an empty space in place of the removed entry (see Fig. 8 and ¶ 0073; Rather than visually de-emphasizing items, such as items 804, items may be removed altogether from map view 112, in an embodiment. Also, in an embodiment, space previously occupied by removed items may remain empty).
Beaumier/Arrouye to include the display format suggested by Jaros such that an empty space is displayed in placed of the removed search entry as claimed.  One would be motivated to make such a combination to provide the user of the spatial context of the removed entries; so that the user can keep track of where the removed item were previously occupied (Jaros: see 0073).

As to claim 10, claim 10 is directed to a method (Beaumier: see ¶ 0083) comprising steps for performing the features as claimed in claim 1; therefore, is rejected under similar rationale.  Including the following limitations: 
enabling user selection of search result entries (Beaumier: see Fig. 7 and ¶ 0076, 0082; selection of an artist); and 
playing back selected songs on a pay-for-play basis using the digital jukebox device (Beaumier: see Fig. 7 and ¶ 0076, 0082; song items may be selectable so as to trigger their playback.  ¶ 0119 discloses pay for play scheme), 
wherein the digital jukebox device includes processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to facilitate the displaying, causing, enabling, and playing back of selected songs (Beaumier: see ¶ 0053, 0080, 0082; microprocessors, CPU and audio DSP and memory, hard drive); and wherein each of the first and second axes having a portion of the results automatically arranged in alphabetical order and another portion of the results automatically arranged in a non-alphabetical order (Beaumier: see ¶¶ 0081, 0171; items are arranged alphabetically along a first axis and chronologically along a second axis.  Ockene: see ¶ 0065; each group {~axis} of digital images may be sorted according to different criteria.  For example, a user may select a first group of digital images and may indicate that the first group is to be sorted by a first criteria, such as a captured date, or other criteria.  The user then may select a second group of digital images and may indicate that the second group is to be sorted by a second criteria. Fig. 10 and ¶ 0064; discloses different sorting criteria that the user may indicate and apply for individual groups, the sorting criteria includes alphabetical order {~Title sorting criteria}, and sort by Shoot Date {~non-alphabetical order}).
Ockene is directed to the same field of endeavor as the claimed invention (i.e., graphical user interface with search user interface).  Beaumier as modified by Arrouye and Jacos also disclose a search user interface configured to allow the user to search for media content.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search user interface of Beaumier/Arrouye/Jacos to include the feature of using different sorting criteria for different groups of items as suggested by Ockene so that the results that are arranged in the first and second axes can be automatically arranged in different orders as claimed.  As suggested by Ockene, one of ordinary skill in the art would have been motivated to make such a combination to make it easy to find items of interest (Ockene: see ¶ 0002).

As to claims 2 and 11, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, Ockene, and Jacos further teach: wherein search results are displayed as entries along their respective axes, each said axis being individually scrollable to facilitate the display of all such entries oriented therealong if such entries cannot be displayed at one time 

As to claims 4 and 14, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, Ockene, and Jacos further teach: wherein the entries are ordered alphabetically along at least one of said axis (Beaumier: see ¶ 0077, 0081, 0171; items are arranged alphabetically along a first axis and chronologically along a second axis).

As to claims 5 and 15, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, Ockene, and Jacos further teach: wherein the entries are ordered such that entries that correspond to results that are flagged as being promoted results receive preferential ordering over other entries. (Beaumier: see ¶ 0076; promotional image.  See ¶ 0005, 0007, 0075, 0090, 0109; most popular music.  ¶ 0130; certain tiles can be flagged.  ¶0081 discloses elements are grouped alone one axis based on popularity. ¶ 0014, 0059; favorite songs.  ¶ 0059; preferential filtering).

As to claims 6 and 16, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, Ockene, and Jacos further teach: wherein the entries are ordered such that entries that correspond to results that are flagged as being popular within a predefined area receive preferential ordering over other entries (Beaumier: see ¶ 0005, 0007, 0075, 0090, 0109; most popular music.  ¶ 0130; certain tiles can be flagged.  ¶0081 discloses elements are grouped alone one axis based on popularity. ¶ 0014, 0059; favorite songs.  ¶ 0059; preferential filtering).

As to claims 7 and 17, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, Ockene, and Jacos further teach: wherein the entries are ordered such that entries that correspond to results that are flagged as being promoted results and entries that correspond to results that are flagged as being popular within a predefined area receive preferential ordering over other entries (Beaumier: see ¶ 0005, 0007, 0075, 0090, 0109; most popular music.  ¶ 0130; certain tiles can be flagged.  ¶0081 discloses elements are grouped alone one axis based on popularity. ¶ 0014, 0059; favorite songs.  ¶ 0059, 0079; preferential filtering).

As to claims 8 and 18, the rejection of claim 1 is incorporated.  Beaumier, Arrouye, Ockene, and Jacos further teach: wherein the entries are organized as user-selectable tiles (Beaumier: see Figs. 6-7 and ¶ 0130-0131; tiles).

As to claims 9 and 19, the rejection of claim 8 is incorporated.  Beaumier, Arrouye, Ockene, and Jacos further teach: wherein the tiles have images associated therewith, the images being non-album art related images (Beaumier: see Fig. 10 and ¶ 0130-0131; tiles can include artist artwork, jukebox avatars, musical instruments…).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-11, 14-19 have been considered but are moot in view of new ground of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example; 
Richards et al. (US 2010/0269042 A1) provides a jukebox device configured to play music data set (see ¶ 0007). Richards discloses presents the songs in different axes (see Fig. 6 and ¶ 0041).  Where each axis may be scrolled individually (see Fig. 6 and ¶ 0041).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179